Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Newly submitted claim 36 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  The noted claim is directed to a “system,” subject matter that has not been searched.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly claim 36 has been withdrawn from consideration as being directed to a non-elected invention.  See 37 C.F.R. §1.142(b) and MPEP §821.03.  
Detailed Action
The Abstract of the Disclosure is objected to because it does not meet the requirement of the MPEP for US application.  Correction is required.  See MPEP §608.01(b).  
Applicant is reminded of the proper content of an abstract of the disclosure.  
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.”  Exemplifications of a species could be illustrative of members of the class.  For processes, the type of reaction, reagents and process conditions should be stated, and generally illustrated by a single example unless variations are necessary.  Applicant is respectfully reminded that abstracts are limited to a maximum of 250 words in a single paragraph by the MPEP.  
Complete revision of the content of the abstract is required on a separate sheet.  The instant Abstract does not provide clear guidance indicating what the present claims have been directed to by the plural term “nucleic acids,” a term that is only represented in the examples by the singular RNA.  There is no portion of the abstract directed to the purification of mixtures generated by cell lysis wherein at least protein, DNA and RNA are present, or the additional process steps necessary to deal with these mixtures in order to generate any individual purified nucleic acid.  
Applicant’s arguments with respect to the Abstract have been considered but are moot in view of the new grounds of objection.  This new ground of objection was necessitated by applicant’s amendments.  
Claims 7-9, 11, 17-21, 23, 25 and 27-30 were previously cancelled, no claims have been newly cancelled, claims 1 and 26 have been amended, the Abstract has been amended, and no new claims have been added as per the amendment and response filed June 17, 2021.  No 
Claims 1-6, 10, 12-16, 22, 24, 26 and 31-35 remain under examination in the case.  
Note to applicant: when a rejection refers to a claim X at line y, the line number “y” is determined from the claim as previously submitted by applicant in the most recent response including 
Claims 1-6, 10, 12-16, 22, 24, 26 and 31-35 are rejected under 35 U.S.C. §112(a) because the specification, while being enabled for the prior art processes now disclosed in the specification, does not reasonably provide enablement for the instant claimed processes 1, 22 and 26 at lines 1, 1 and 1,respectively, refer to “purifying nucleic acids” (emphasis added).  The examples have failed to disclose how applicant addresses this “purifying” requirement because only samples limited to synthetic samples of the nucleic acid RNA have been subject to the claimed process.  Therefore, because no steps have been disclosed to process the mixtures of nucleic acids and proteins typically found in cell lysis mixtures in a manner that has produced either purified DNA or RNA nucleic acid, the claimed subject matter has not been adequately enabled.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  
The fundamental issue here is whether practicing the full scope of the instant invention is possible without undue experimentation.  As provided for in In re Wands (858 F.2d 731, 737; 8 USPQ 2d 1400, 1404 (Fed Cir. 1988) the minimum factors to be considered in determination of whether a conclusion of “undue experimentation” is appropriate are as follows:  
A. The breadth of the claimed subject matter:  The breadth of the instant claimed subject matter is in excess of the enabled scope of the disclosed subject matter because the exemplifications fail to disclose the process steps necessary to achieve the preamble requirement to “purify nucleic acids.”  See step “G” of this analysis in the previous office action wherein this issue was noted previously.  
B.  The nature of the claimed subject matter:  This factor has been addressed in the first few paragraphs of the previous rejection above.  
C.  The state of the prior art:  The prior art of record does not appear to presently include any references that read on the entirety of the claimed subject matter.  
D.  The level of one of ordinary skill:  One of ordinary skill would be expected to be knowledgeable concerning prior art directed to nucleic acid separation/purification processes.  
E.  The level of predictability in the art:  Because of the very small number of relevant prior art references (PTO-1449 #1; NPL references AS1 and AT1) now of record that are directly relevant to the instant claimed subject matter area, the instant subject matter area has been found to be unpredictable.  
F.  The amount of direction provided by the applicant:  The instant disclosure at pages 29-33 has provided two examples neither of which has provided a complete disclosure of the process steps necessary to “purify nucleic acids,” including from the products of cell sample lysis.  
G.  The existence of working examples:  This factor has been addressed in the previous paragraph of this analysis.  At present the are no working examples that enable the purification of nucleic acids including isolating purified nucleic acids from samples that include cellular tissue samples, including how to separately isolate DNA and RNA, and additionally how proteins are also separated from such samples.  
H.  The quantity of experimentation needed to make or use the claimed subject matter based on the content of the disclosure has been found to be excessive based on the above analysis.  
Applicant’s arguments filed June 17, 2021 have been fully considered but they are not persuasive.  
Applicant has argued extensively at pages 9-12 that the mere separation of impurities from a mixture containing nucleic acids is enabled, when the term “nucleic acids” probably refer to mixtures of DNA and RNA, an issue entirely avoided by applicant’s response.  Because the examples provide in the disclosure only references RNA containing mixtures, the examples have not enabled separations wherein mixtures of RNA and DNA are separated.   Examiner respectfully suggests that because there are working examples present in the disclosure, applicant may elect to extend the disclosure by the submission of data derived from one or more newly developed additional working example(s) disclosed in a declaration provided under the authority of 37 CFR §1.132, wherein mixtures contain both RNA and DNA have been separated in a process that takes advantage of applicant’s finding that the same buffer can be used for multiple steps by applying increased temperature in the elution step.  
Claims 14-15, 22 and 26 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Applicant is respectfully requested to note that reliance on disclosure definitions is only acceptable if said definitions comply with 35 U.S.C. §112, second paragraph.  
In claims 14 and 15 at lines 2 and 2, the terms “microfluidic devise” and “magneto-capillary valve” both lack antecedent basis in claims 13 and 14, respectively, and are both incompletely disclosed as to structure and as to how these features may be used to execute the process being claimed.    Alternatively the noted terms refer to apparatus, and are therefore lacking in patentable weight in claims directed to a method of chemical separation.  Cancellation is respectfully requested.  
Applicant’s arguments filed June 17, 2021 have been fully considered but they are not persuasive.  
Applicant has argued beginning at page 12 of the instant response that there is no lack of antecedent basis.  Examiner respectfully disagrees, noting that the limitation in claim 14 (“microfluidic device”) is not found in the claim depended from, claim 13.  Similarly the term “magneto-capillary valve” in claim 15 is not present in the claims depended from, neither claim 14 nor claim 13.  Appropriate amendment is respectfully requested.  Applicant also argues that the above noted terms have been adequately defined.   Examiner again respectfully disagrees and respectfully requests that a complete definition of each device included in the claims after the initial issue has been effectively addressed, or alternatively to cancel the claims.  
In claim 22 at lines 18 and 21, the term “configured” is a functional term that suggests a process step or steps that have not been completely disclosed in the claim.  See also claim 26 wherein the same issue reoccurs.  
Applicant’s arguments filed June 17, 2021 have been fully considered but they are not persuasive.  
Applicant has argued at page 13 of the instant response that the claims as presently of record are complete and no additional amendment is necessary because the claims are not process claims.  Examiner respectfully disagrees because the term “configured” implies additional details that are not presently in the claim.  Further amendment is respectfully requested and explanation of what is meant by the additional terms that follow “configured” at lines 7-9 on claim 22 and lines 3, 6, 9, 17 and 25 of claim 26 wherein additional explanation is necessary to inform the ordinary practitioner what is intended by the term “configured.”  It is well known and established that “law requires that disclosure in an application shall inform those skilled in the art how to use appellant's alleged discovery, not how to find out how to use it for themselves;” see In re Gardner et al., 166 USPQ 138 (CCPA 1970).  And Brenner v. Manson (383 U.S. 519 (S. Ct., 1966); 148 USPQ 689 (S. Ct. 1966)) stands for the proposition that a patent is granted for work already accomplished and “... is not a hunting license.”  
In claim 26 at line 1, the term “cartridge” is directed to an apparatus intended for application in a process of chemical separation according to the noted line wherein the term “for purifying nucleic acids in a liquid sample” is also present.  Alternatively the initially noted term refers to an apparatus limitation, and therefore is lacking in patentable weight in a claim otherwise directed to a method of chemical separation.  Alternatively, cancellation or major amendment is respectfully requested.  
Applicant’s arguments with respect to claim 26 has been considered but is moot in view of the new grounds of rejection.  
No claim is allowed.  
Claims 1-6, 10, 12-16, 22, 24, 26 and 31-35 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. §112 set forth in this Office Action.  
Papers related to this application may be submitted to Group 1600 via facsimile transmission (FAX).  The transmission of such papers must conform with the notice published in the Official Gazette (1096 OG 30, November 15, 1989).  The telephone number to FAX (unofficially) directly to Examiner’s computer is 571-273-0651.  The telephone number for sending an Official FAX to the PTO is 571-273-8300.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner L. E. Crane whose telephone number is 571-272-0651.  The examiner can normally be reached between 9:30 AM and 5:00 PM, Monday through Friday.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. S. Anna Jiang, can be reached at 571-272-0627.  
Any inquiry of a general nature or relating to the status of this application should be directed to the Group 1600 receptionist whose telephone number is 571-272-1600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status Information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see < http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
LECrane:lec
08/28/2021
/LAWRENCE E CRANE/        Primary Examiner, Art Unit 1623                                                                                                                                                                                                ______________________________
	L. E. Crane
	Primary Patent Examiner
	Technology Center 1600